MEMORANDUM **
Varouj Akopyan, a native of Iran and citizen of Armenia, and his wife, a native and citizen of Armenia, petition for review of a Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and deny the petition for review.
In his opening brief, Akopyan does not address, and has therefore waived any challenge to the IJ’s determination that he failed to establish a nexus between the harm and a protected ground. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996). Although the record suggests this issue may have had merit, as it is dispositive of Akopyan’s claims for *607asylum and withholding of removal, these claims fail. See Elias-Zacarias, 502 U.S. at 481-82, 112 S.Ct. 812. This determination is without prejudice to asserting ineffective assistance of counsel.
In addition, Akopyan has waived any challenge to the IJ’s determination that he failed to establish eligibility for protection under CAT. See Martinez-Serrano, 94 F.3d at 1259-60.
Akopyan’s counsel is cautioned that his opening brief does not meet this court’s standards. See generally Fed. R.App. P. 28; 9th Cir. R. 28-2.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.